Citation Nr: 0015241	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating greater than 10 percent disabling for 
residuals of a cerebrovascular accident with left 
hemiparesis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran had periods of active service from September 1969 
to January 1972 and from June 1974 to May 1976.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
June 1992 which granted service connection for residuals of 
the veteran's stroke and assigned an initial 100 percent 
rating, effective from the date of the veteran's hospital 
admission for the stroke, followed by a 10 percent 
evaluation, effective from August 1992.  


FINDINGS OF FACT

The evidence shows that residuals of a cerebrovascular 
accident, are manifested by not more than mild numbness and 
weakness of the left (minor) upper extremity; no other 
significant neurologic impairment attributable to the stroke 
has been objectively identified.  


CONCLUSION OF LAW

Residuals of a cerebrovascular accident with left hemiparesis 
are no more than 10 percent disabling according to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, Code 8008 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service connection is in effect for coronary artery disease 
with hypertension.  In January 1992, the veteran was 
hospitalized after having sustained a stroke that was 
attributed to his service-connected hypertensive vascular 
disease.  A rating decision in June 1992 granted service 
connection for the cerebrovascular accident as proximately 
due to the service-connected disability.  The RO assigned an 
initial 100 percent rating, effective from the date of the 
hospital admission, with a 10 percent evaluation, effective 
from August 1992.  The veteran appealed the assignment of the 
10 percent rating.  

The records show that in January 1992 the veteran was 
hospitalized at a VA facility one day after having noted 
dysarthria and left facial droop and left extremity weakness.  
According to the veteran, his dysarthria had practically 
cleared by the next day, but the left-sided hemiparesis 
remained.  The summary of the hospitalization states that, on 
discharge, the veteran was alert and oriented and without 
sensory or motor deficits.  There were slight cerebellar 
signs on left heel-to-shin testing, but there were no signs 
of ataxia.  The report notes that, subjectively, the veteran 
felt that his mild left hemiparesis and mild left facial 
droop had improved prior to hospital discharge.  

A VA general medical examination was conducted in February 
1992.  The examiner's report states that the veteran felt 
that he was able to walk without assistance or cane, but that 
his left leg and arm were weak, although without sensory 
loss.  He indicated that he was able to use his arm with 
activities of daily living.  On examination, the cranial 
nerves were intact, except for possible faint left central 
facial weakness.  There was decreased strength of the triceps 
and biceps of the left arm.  Reflexes were equal bilaterally.  
The examiner noted slightly decreased strength of the 
quadriceps and hamstrings on the left.  Sensation was intact.  
The examiner characterized the veteran's residual left 
hemiparesis as moderate.  

VA outpatient records dated in June 1992 note mild left 
facial droop and left upper extremity strength of "4 to 5-
/5."  Left upper extremity deep tendon reflexes were 
increased, but the examination was otherwise normal.  The 
examiner stated that the veteran was doing well after his 
stroke, with mild residual left hemiparesis, although he was 
then reportedly having transient "spells" and weakness of 
his left arm and shoulder.  

A VA neurological examination was conducted in August 1992.  
The veteran reported weakness, aching, and pain affecting the 
left side of his body, mainly his left arm.  The examiner 
stated that there may have been mild residual left-sided 
weakness, mainly affecting the left upper extremity.  Deep 
tendon reflexes were mildly increased, but the examiner was 
unable to identify any other focal neurological deficit.  

Also in August 1992, the veteran underwent a VA vision 
examination.  His complaints at that time were some blurred 
vision, especially when reading, and periodic headaches 
occurring once a month in the occipital area.  His 
uncorrected visual acuity was recorded as 20/25 in the right 
eye and 20/20 in the left eye.  Refraction improved his 
reading vision to J1.  It was the examiner's impression that 
the veteran needed bifocals.  

The veteran was hospitalized at a VA facility in June 1993 
for a cardiac catheterization.  On examination at that time 
it was noted that the cranial nerves were intact, except for 
mild ptosis.  Motor strength was reported as 4+/5 in the left 
upper and lower extremities.  

A July 1993 VA outpatient record notes the veteran's report 
that his equilibrium was "off" and that he had left-sided 
weakness and some long-term and short-term memory lapses.  
The examiner reported some apparent decreased memory ability, 
but did not specifically attribute his findings to residuals 
of the stroke.  On physical examination, the veteran's smile 
was symmetrical and his tongue was midline, although the 
uvula deviated to the left.  He had no problem swallowing.  
The left sternocleidomastoid muscle was weaker than the 
right, but the left trapezius was strong.  Motor testing of 
the muscles of the left arm showed that the strength of 
various muscles varied between 4/5 and 5/5.  There was 
decreased sensation to pinprick in the left C5-T1 
distribution, although there was decreased sensation to 
pinprick in the right arm, as well.  In addition, there was 
decreased sensation to pinprick in the L4-5 distribution on 
the left, as well as in the L4 distribution on the right.  
The veteran's gait was slow and there was some difficulty 
with heel-to-toe movement.  Rapid hand movements were noted 
to be "OK."  Romberg and pronator drift testing were 
normal.  The examiner commented that the veteran was 
improving following his stroke, but still had some residual 
deficits.  The veteran did not complain of any worsening 
symptoms and his left side motor strength was improving.  

Another VA neurological examination was conducted in 
September 1994.  The veteran complained of numbness, 
tingling, and weakness affecting his left side, primarily his 
arm.  He indicated that he had a tendency to drop things from 
his left hand.  He described episodic dizziness and 
disequilibrium, as well as "vertical type" [? vertigo] 
lasting 5-15 minutes, with associated blurred vision and 
bilateral tinnitus; those episodes had occurred mainly while 
he was working.  The veteran denied any other neurological 
symptoms.  There was no change in his speech or swallowing.  
On examination, there was decreased sensation to pinprick, 
light touch, and vibration on the left side of the veteran's 
face, but no other finding on his face.  The examiner 
indicated there was normal muscle tone and bulk bilaterally.  
There was some give-away weakness in the left arm, more than 
the left leg, but when the veteran gave a good effort, his 
muscle strength was 5/5.  Decreased sensation to pinprick, 
light touch, and vibration was also noted on the veteran's 
whole left side.  His reflexes were symmetrical in both the 
upper and lower extremities.  The examiner stated that the 
veteran's cognition and cerebellar function were normal.  The 
examiner's assessment was that the examination showed minimal 
abnormality on the left side, mostly sensory in nature, but 
maybe some functional impairment.  He commented that the 
veteran had minimal residual dysfunction, but was "almost in 
his baseline."  

A VA outpatient clinic report dated in February 1995 notes 
that the veteran had poor exercise tolerance, but the 
examiner appeared to attribute that symptom to the veteran's 
heart disease.  Other treatment records do not refer to any 
complaints or clinical findings referable to the veteran's 
stroke.  

A VA compensation examination was conducted in February 1996, 
consisting of a general medical examination, as well as a 
neurological examination.  The veteran's complaints included 
memory loss, tremor in his left hand, and weakness of his 
left hand and left leg.  The only pertinent clinical findings 
noted by the general medical examiner were slight tremor of 
the left arm and weakness of the left arm.  The neurological 
examiner noted that the veteran, who is right-handed, still 
had some persistent weakness on his left side.  There was 
weakness on the left side of his face that was very mild, as 
was the weakness in his left leg.  His reflexes were 
symmetrical.  The veteran's mental status was alert, 
oriented, and very cooperative.  There was no aphasia.  The 
examiner commented that the residual left-sided weakness from 
the veteran's stroke was very mild.  

Pursuant to the Board's Remand, another VA compensation 
examination was conducted in February 1998.  The veteran 
reported that, at the time of his stroke, his symptoms 
included poor vision in his left eye; he indicated that the 
function of his left eye had recovered, but not completely.  
He stated that he continued to experience some left hand 
weakness and numbness on and off.  The veteran reported that 
his speech, which was affected right after the stroke, had 
improved.  On examination, the veteran was awake, alert, and 
attentive.  His memory was intact to conversation.  There was 
no evidence of language dysfunction.  Visual acuity was 20/25 
in both eyes; no other visual defect was reported.  
Extraocular movements were full.  Sensation to pinprick on 
the face was normal.  There was minimal facial asymmetry.  
The veteran's hearing was intact to finger rub bilaterally.  
The palate and uvula were symmetrical in the midline.  The 
tongue protruded in the midline with full range of motion, 
and there was no dysarthria.  Strength in all extremities was 
normal, except for minimal weakness of the left hand 
interossei muscles, graded 5-/5.  The deep tendon reflexes 
were hyperactive in the left upper and lower extremities.  On 
sensory examination, there was decreased sensation to 
pinprick in the left upper extremity.  The cerebellar 
examination revealed normal finger-to-nose testing and on 
rapid alternating movements.  The veteran's gait was normal 
and he could walk on his heels and toes and in tandem forward 
and backward.  The examiner described the residual deficits 
of the veteran's stroke as mild, with mild left facial 
asymmetry, mild left upper extremity weakness, especially 
distally of the left hand interossei muscles, and mild 
hyperreflexia on the left side.  

An additional VA neurological examination was conducted in 
May 1999 for the examiner to comment on the veteran's 
functional impairment due to the residuals of his stroke.  
That examiner listed the veteran's complaints as minimal left 
upper extremity weakness, such that he occasionally dropped 
things from his left hand.  The veteran stated that he 
occasionally had tremors and cramps in his left hand, 
possibly with some swelling.  He reported that, since he 
functioned mostly with his right hand, his lifestyle was not 
impaired too much.  He denied any lower extremity weakness or 
any problems walking.  On mental status examination, the 
veteran was alert and oriented and displayed no evidence of 
dysarthria or aphasia.  Immediate recall was 2 out of 3 words 
after 3 minutes.  Extraocular movements were intact and there 
was no nystagmus.  There was minimal left facial droop, with 
minimal flattening of the nasal fold.  Sternocleidomastoid 
and trapezius muscle strength was 5/5, as was the strength in 
the right upper and lower extremities and the left lower 
extremity.  The examiner reported 5-/5 muscle strength in the 
left upper extremity proximally and distally.  Muscle tone 
and bulk were normal.  There was decreased sensation to 
pinprick in the left hand, but the remainder of the sensory 
examination was unremarkable.  Deep tendon reflexes in the 
left upper extremity were recorded as 2+ in the 
brachioradialis and triceps and 2 in the triceps.  The 
veteran's gait was steady while walking, although he had 
difficulty with tandem walking and walking on his toes and 
heels.  The examiner commented, agreeing with the veteran's 
assessment of his disability, that his neurological deficit 
was not hampering his lifestyle.  


Analysis 

In general, an allegation of greater disability is sufficient 
to establish a well-grounded claim seeking a higher rating.  
Drosky v. Brown, 10 Vet. App. 251 (1997).  The Board finds 
that the veteran's claim concerning this issue is well 
grounded.  In addition, there is no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing his claim.  38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's stroke.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  In this case, the RO 
assigned a 100 percent rating for the residuals of the 
veteran's stroke, effective from January 1992 through July 
1992.  Inasmuch as the 10 percent rating for the residuals of 
the veteran's stroke was assigned as part of the initial 
ratings for the disability, the Board will evaluate the level 
of impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

Thrombosis of the brain vessels is to be rated 100 disabling 
for 6 months.  Thereafter, the disability is to be rated on 
the basis of residuals, with a minimum 10 percent evaluation.  
Code 8008.  

Uncorrected visual acuity in each eye of 20/40 is rated 
0 percent disabling.  Code 6079.  

Complete paralysis of the sciatic nerve, with the foot 
dangling and dropping and no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost, warrants an 80 percent evaluation.  A 
60 percent rating is to be assigned for severe incomplete 
paralysis, with marked muscular atrophy.  Moderately severe 
incomplete paralysis is commensurate with a 40 percent 
evaluation.  A 20 percent rating is appropriate for moderate 
incomplete paralysis.  A 10  percent evaluation is warranted 
for mild incomplete paralysis.  Code 8520.  

Complete paralysis of the seventh (facial) cranial nerve 
warrants a 30 percent rating.  For severe incomplete 
paralysis, a 20 percent evaluation is to be assigned.  A 
10 percent rating is appropriate for moderate incomplete 
paralysis.  The degree of impairment is dependent upon the 
relative loss of innervation of facial muscles.  Code 8207.  

Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, warrants a 70 
percent rating for the major extremity and a 60 percent 
evaluation for the minor extremity.  For severe incomplete 
paralysis, a 50 rating is to be assigned for the major 
extremity and a 40 percent evaluation for the minor 
extremity.  A 30 percent rating is appropriate for moderate 
incomplete paralysis of the major extremity, with a 
20 percent evaluation for the minor extremity.  Mild 
incomplete paralysis warrants a 10 percent rating for either 
extremity.  Code 8515.  

Complete paralysis of the ulnar nerve, with the "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened, warrants 
a 60 percent evaluation for the major extremity and a 
50 percent rating for the minor extremity.  A 40 percent 
rating is appropriate for severe incomplete paralysis of the 
major extremity, with a 30 percent evaluation for the minor 
extremity.  Moderate incomplete paralysis warrants a 
30 percent rating for the major extremity and a 20 percent 
evaluations for the minor extremity.  A 10 percent rating is 
assigned for mild incomplete paralysis of either extremity.  
Code 8516.  

In rating nerve injuries, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
note preceding Diagnostic Code 8510.  

It is clear from the record that the residuals of the 
veteran's right hemispheric stroke in January 1992 have 
consisted primarily of left-sided hemiparesis and numbness, 
with some initial dysphasia and, according to the veteran, 
some initial vision problem.  Any dysphasia he may have 
experienced, however, had disappeared by the time of the 
August 1992 VA compensation examination.  No impairment in 
that regard was noted by that examiner and no examiner since 
then has reported any speech difficulty.  In fact, the 
veteran himself has indicated that his speech had improved.  
Accordingly, a separate rating for the veteran's stroke 
residuals is not warranted on that basis.  

Although the veteran has stated that he experienced poor 
vision immediately after his stroke, no examiner has 
attributed any vision impairment to the stroke.  An examiner 
in February 1998 indicated that the veteran needed bifocals.  
Moreover, the veteran's uncorrected visual acuity, both in 
August 1992 and February 1998, was no worse than 20/25 in 
either eye.  Thus, a separate compensable evaluation based on 
decreased visual acuity is not warranted.  Code 6079.  

The veteran has also experienced some weakness of the facial 
muscles as a result of his stroke, resulting in some facial 
droop or asymmetry.  However, no examiner since August 1992 
has characterized the facial droop as more than mild and at 
least one examiner reported no abnormalities regarding the 
face.  Examiners have noted some slight decreased sensation 
on the left side of the veteran's face, however.  

The Board finds that the record shows that residual motor and 
sensory impairment in the veteran's face and neck has been no 
more than mild at any time since his stroke.  Because the 
rating schedule requires at least moderate incomplete 
paralysis of the seventh cranial nerve for a compensable 
evaluation, the Board concludes that the criteria for a 
separate rating on this basis is not warranted at any time 
since August 1992.  

The record is clear that the stroke residuals that have 
produced the most impairment for the veteran concern the left 
hemiparesis and left-sided numbness that he has experienced.  
In this regard, the Board notes that the veteran is right-
handed.  Therefore, the stroke affected his minor upper 
extremity.  The record also reflects that the veteran's 
symptoms, characterized by an examiner in 1992 as mild, have 
gradually improved since that time.  

Examiners have regularly commented that the veteran's left-
sided weakness affects his arm more than his leg, and that 
his arm weakness is no more than mild.  Inferentially, the 
examiners must have concluded that any leg weakness was less 
than mild.  Further, other than noting some general leg 
weakness, no examiner has reported impairment affecting any 
specific lower extremity nerves or nerve groups.  Although a 
1996 examiner indicated that the left leg weakness was "very 
mild," a 1993 examiner stated that when the veteran gave a 
good effort, the leg strength was 5/5, as did the May 1999 
examiner.  In this regard, the Board notes that the 1993 
examiner reported that the veteran's gait was slow and that 
he had some difficulty with fine motor movements with his 
left leg.  However, no other examiner has reported that the 
veteran had more than minimal difficulty walking.  

Therefore, the Board finds that any left leg weakness or 
decreased sensation that the veteran may have experienced as 
a result of his stroke has been minimal and did not meet the 
criteria for a compensable rating under Code 8207 at any time 
since August 1992, even considering the provisions of § 4.7.  
38 C.F.R. § 4.31.  Therefore, a separate rating on that basis 
is not warranted.  

As indicated above, the residuals of the veteran's stroke 
have primarily affected his left upper extremity.  While he 
has complained of having a tremor in his left hand, only the 
February 1996 examiner reported the presence of any tremor 
and that examiner indicated that the tremor was slight.  
Examiners have regularly noted some decreased sensation in 
the left upper extremity, however, as well as some weakness.  
Nevertheless, no examiner has characterized the weakness as 
more than mild.  No examiner has reported the strength of any 
left arm muscle as being less than 4/5 and most have 
indicated that the left arm muscle strength was 4+/5.  The 
1993 examiner, in fact, reported that, when the veteran gave 
a good effort, his left arm strength was 5/5.  The 1999 
examiner indicated that left arm strength was 5-/5.  

The 1998 and 1999 VA examiners described the veteran's left 
upper extremity weakness as affecting primarily his 
interosseous muscles-the intrinsic muscles of the hand that 
control fine movement of the fingers.  Indeed, the veteran 
himself has complained that he his primary problem is 
dropping things from his left hand, indicating finger 
weakness.  However, no examiner since August 1992 has 

characterized the left upper extremity weakness as more than 
mild.  The September 1994 examiner noted "maybe some 
functional impairment" and indicated that the residual 
dysfunction was minimal.  Moreover, both the veteran in May 
1999 and the 1999 VA examiner reported that the residuals of 
his stroke did not significantly affect his lifestyle.  

Applying the above clinical findings to the provisions of 
Codes 8515 and 8516 (regarding the nerves that supply the 
more distal arm muscles, including the intrinsic muscles of 
the hand, as well as sensation to the hand), the Board finds 
that the evidence reflects not more than mild incomplete 
paralysis of either the median or the ulnar nerve of the 
veteran's left (minor) arm for the entire period since 
service connection was established for the disability, 
warranting no more than a 10 percent evaluation.  In 
addition, in view of the more general, mild nature of the 
veteran's complaints and the reported clinical findings since 
August 1992, rather than pointing to specific, focal 
neurological deficits, the Board finds that assigning 
separate ratings under Codes 8515 and 8516 would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (1999).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  
Therefore, the Board concludes that a rating greater than 
10 percent for residuals of a cerebrovascular accident is not 
warranted for the entire period since service connection was 
established for the disability.  



ORDER

A rating greater than 10 percent disabling for residuals of a 
cerebrovascular accident with left hemiparesis is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

